--------------------------------------------------------------------------------

EXHIBIT 10.3


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (hereinafter "this Agreement") is entered into May 7,
2010 and made effective as of May 1, 2010 between Mediware Information Systems,
Inc., (hereinafter "the Company") and Robert C. Weber (hereinafter the
“Executive").


WHEREAS, the Company and Executive are parties to an existing employment
agreement (the “Existing Agreement”) whose term was scheduled to end May  20,
2010, and


WHEREAS, the Parties wish to terminate the Existing Agreement and replace the
Existing Agreement with the terms  of this Agreementt; and


WHEREAS, the Company desires to continue to employ the Executive as its Senior
Vice President, General Counsel, Chief Legal Officer and Secretary, and the
Executive desires to continue to be so employed by the Company, on the terms and
conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements herein set forth, the Company and the Executive hereby
agree as follows:


1. Employment. The Executive's Existing Employment Agreement is hereby
terminated and of no further force or effect. Such termination shall not affect,
render invalid, modify or terminate any options, grant of restricted stock or
other equity awards or other incentive or fringe benefits (including, without
limitation, accrued vacation benefits) received by the Executive, or any
agreement, certificate of other document entered into in connection therewith,
pursuant to or during the term of such terminated Employment Agreement. The
Company hereby agrees to continue to employ the Executive, and the Executive
hereby agrees to continue to serve as the Senior Vice President, General
Counsel, Chief Legal Officer and Secretary of the Company under the terms of
this Agreement. The Executive agrees to perform such services customary to such
office as shall from time to time be assigned to him by the Chief Executive
Officer or the Board of Directors. The Executive further agrees to use his best
efforts to promote the interests of the Company and to devote his full energies
to the business and affairs of the Company.  Executive will not perform any
duties for any other business without the prior written consent of either the
Chief Executive Officer or the Board of Directors, and may engage in charitable,
civic or community activities, provided that such duties or activities do not
interfere with the proper performance of his duties under this
Agreement.  Executive will serve as a director on the boards of directors of the
Company’s affiliates, if requested.  Executive shall not receive any additional
compensation for sitting on any such boards.


2. Term of Employment. The employment hereunder shall commences May 1, 2010 and
end on April 30, 2013 (the "'Expiration Date"), unless terminated earlier
pursuant to Paragraph 4 of this Agreement (the "Term of Employment"). This
Agreement shall automatically renew for successive terms of one (1) year (each a
"Renewal Term") commencing on the first day immediately following the Expiration
Date, unless such renewal is objected to by either the Company or the Executive
by giving prior written notice more than ninety (90) days and less than one
hundred and twenty (120) days prior to the scheduled Expiration Date. In the
event of such renewal, the last day of each successive Renewal Term shall be
deemed the Expiration Date.


3. Compensation and Other Related Matters.


(a) Salary. As compensation for services rendered hereunder, beginning May 1,
2010 the Executive shall receive an annual base salary of two hundred
thirty-five thousand two hundred dollars ($235,200) (the “Annual Base Salary”),
which salary shall be paid in accordance with the Company's then prevailing
payroll practices for its officers and shall be subject to review annually by
the Chief Executive Officer and/or the Compensation Committee of the Board of
Directors.


(b) Annual Bonus, Payable in Cash and Stock.  For each fiscal year during the
term of this Agreement, the Executive shall be eligible to receive an annual
bonus of up to fifty percent (50%) of Annual Base Salary.  Up to one hundred
percent (100%) of the Annual Bonus shall be payable to the Executive in the
first payroll period after the Company’s Annual Report on Form 10-K for that
fiscal year  (“Form 10-K”) is filed with the SEC. The Annual Bonus is payable at
the discretion of the Chief Executive Officer and the Compensation Committee of
the Board of Directors, after taking into account the Executive’s
performance.  Ten percent (10%) of any Annual Bonus will be paid in the
Company’s Common Stock with the remainder being paid in cash.  For example,
assume that an Annual Bonus of all 50% of the Annual Base Salary is awarded,
then 10% of such Annual Bonus will be paid in the Company’s Common Stock and 90%
of such Annual Bonus will be paid in cash..  The purchase price for the
Company’s Common Stock for this purpose will be the average closing price of the
Company’s Common Stock on the NASDAQ stock market (or the primary exchange on
which the Common Stock is traded) for the ninety (90) day period ending on the
day the Company’s Form 10-K for fiscal year described in that report is filed
with the SEC.

 
 

--------------------------------------------------------------------------------

 

(c)  Equity Compensation.


 
(i)
Stock Options.  On May1, 2010, the Executive shall be granted
30,000 non-qualified stock options (the “Options”) to purchase shares of the
Company's Common Stock, par value $.10 per share (the “Stock”), under the
Company’s 2003 Equity Incentive Plan (the “Plan”) and the Company’s standard
stock option agreement (the “Option Agreement”).  In addition to the terms set
forth in the Plan and Option Agreement, the Employer and the Executive agree as
follows:



 
a.
Vesting. Subject to continued employment of the Executive, the Options shall
vest and become exercisable as follows: Seven Thousand Five Hundred  (7,500)
Options shall become exercisable on each of the first, second, third and fourth
anniversary of May 1, 2010.  In addition, upon an acquisition or sale of the
Company as defined in Paragraph 5(g) below, all remaining unvested Options shall
become immediately vested.



 
b.
Exercise. The Options shall be exercisable at a price equal to Fair Market Value
(as defined in the Plan) on the date of grant (the “Strike Price”).  The Options
terminate five years after the commencement of the Term of Employment (the
commencement of the Term of Employment being May 1, 2010).



 
(ii)
Performance Shares. On May 1, 2010, the Executive shall be granted thirty
thousand (30,000) restricted shares of Stock (the “Performance Shares”) under
the terms of the Company's Plan and an applicable restricted stock
agreement.  Beginning with the July 1, 2010, for each period beginning July 1of
a given year through June 30 of the following year 30,000 of the Performance
Shares are eligible to vest and will vest if the following performance standards
are met:



 
a.
7,500 of the Performance Shares shall vest upon the filing of the Form 10-K with
the SEC for the applicable one year period if the Chief Executive and the
Compensation Committee of the Board of Directors determines that the performance
metrics setting out the vesting requirements for the Performance Shares are
achieved.  The performance metrics for the Performance Shares shall be
determined by the Compensation Committee of the Board of Directors and the Chief
Executive Officer on or before June 30th of the preceding one year period (for
example, the performance metrics for the one year period beginning July 1, 2010
will be determined no later than June 30, 2010).



 
b.
2,500 of the Performance Shares shall vest if the price of the Company’s Common
Stock has increased ten percent (10%) from the prior year.  The formula for
calculating the change in the price of the Company’s common stock is as
follows.  The price of the Company’s common stock as reported on the NASDAQ
market will be used.  The numerator will be the average closing price of the
Company’s Common Stock during the Company’s last fiscal quarter of the fiscal
year just ended, that is, the period beginning April 1st and ending June 30th of
a given year.  The denominator will be the average closing price of the
Company’s Common Stock during the Company’s last fiscal quarter of the prior
year, that is, the period beginning April 1st and ending June 30th of a given
year.  If the numerator divided by the denominator equals 110% or greater these
Performance Shares will vest.  For example, if the average closing price of the
Company’s Common Stock for the period April 1, 2010 through and including June
30, 2010 (the Company’s last fiscal quarter) was $9.00 and if the average
closing price of the Company’s Common Stock for the period April 1, 2011 through
and including June 30, 2011 (the Company’s last fiscal quarter) was $9.90, then
$9.90 divided by $9.00 equals one hundred ten percent (110%) and these 2,500
Performance Shares will vest.



All unvested Performance Shares shall terminate and be forfeit by the Executive
upon the termination of Executive’s employment or if they do not vest pursuant
to the performance metrics set forth in Section 3(ii).  Upon an acquisition or
sale of the Company as defined in Paragraph 5(g) below, any unvested (and not
forfeited) Performance Shares shall terminate and the Executive shall be paid
cash pursuant to the following formula for each terminated share:  Two times the
difference between the price per share of Stock paid by the acquirer and $8.94
per share of Stock.


(d) Other Benefits. The fringe benefits, perquisites and other benefits of
employment, including four (4) weeks vacation each year, to be provided to the
Executive shall be equivalent to such benefits and perquisites as are provided
to other senior executives of the Company as amended from time to time.


(e) Reimbursement. Subject to policies established from time to time by the
Company, the Company shall reimburse Executive for the reasonable expenses
incurred by him in connection with the performance of his duties hereunder,
including but not limited to, travel expenses and entertainment expenses, for
which the Executive shall account to the Company in a manner sufficient to
conform to Internal Revenue Service requirements.


(f)  Office Location. Except as otherwise agreed by Executive, the Executive
will be officed in the Chicago, Illinois metropolitan area.
.


4. Termination.


(a) Disability. If, as a result of the incapacity of the Executive due to
physical or mental illness, the Executive is unable to perform substantially and
continuously the duties assigned to him hereunder for a period of three (3)
consecutive months or for a non-consecutive period of nine (9) months during the
Term of Employment, the Company may terminate his employment for "Disability"
upon thirty (30) days prior written notice to the Executive.

 
 

--------------------------------------------------------------------------------

 

(b) Death. The Executive's employment shall terminate immediately upon the death
of the Executive.


(c) Cause. The Company shall be entitled to terminate the Executive's employment
for "Cause." Termination by the Company of the employment of the Executive for
"Cause" shall mean termination based upon (i) the failure by the Executive to
follow directions communicated to him by the Chairman of the Board of Directors;
(ii) the willful engaging by the Executive in conduct which is injurious to the
Company, monetarily or otherwise; (iii) a conviction of, a plea of nolo
contendere, a guilty plea or confession by the Executive to an act of fraud,
misappropriation or embezzlement or to a felony; (iv) the Executive's habitual
drunkenness or use of illegal substances; (v) a breach by the Executive of this
Agreement; or (vi) an act of neglect or misconduct which the Company deems in
good faith to be good and sufficient cause.  Executive hereby represents and
warrants that he has never been convicted of an act of fraud, misappropriation,
embezzlement or a felony, and Executive further warrants that during the Term of
this Agreement, he will give the Company immediate notice of any charge against
the Executive relating to any of the foregoing.


(d) Termination Without Cause. The Executive shall have the right to terminate
the Executive's employment without cause at any time upon thirty (30) days prior
written notice.  The Company shall have the right to terminate the Executive’s
employment without cause at any time without notice.  The giving of notice by
either party pursuant to Section 2 to prevent the renewal of this Agreement
shall not be deemed a termination of Executive’s employment without cause.




5. Compensation Upon Termination or During Disability


(a) Disability. During any period that the Executive fails to perform his
full-time duties with the Company for a three-month period as a result of
incapacity due to physical or mental illness (the "Disability Period"), the
Executive shall continue to receive his Annual Base Salary at the rate set forth
in Paragraph 3(a) of this Agreement, less any compensation payable to the
Executive under the applicable disability insurance plan of the Company during
the Disability Period, until this Agreement is terminated pursuant to Paragraph
4(a) hereof. Thereafter, or in the event the Executive's employment shall be
terminated by reason of his death, the Executive's benefits shall be determined
under the Company's insurance and other compensation programs then in effect in
accordance with the terms of such programs and the Company shall have no further
obligation to the Executive under this Agreement.


(b) Death. In the event of the Executive's death, the Executive's beneficiary
shall be entitled to receive the Executive's Annual Base Salary at the rate set
forth in Paragraph 3(a) of this Agreement until the date of his death.
Thereafter, the Company shall have no further obligation to the Executive or the
Executive's beneficiary under this Agreement.


(c) Cause. If the Executive's employment shall be terminated by the Company for
"Cause" as defined in Paragraph 4(c) of this Agreement, the Company shall
continue to pay the Executive his Annual Base Salary at the rate set forth in
Paragraph 3(a) of this Agreement through the date of termination of the
Executive's employment. Thereafter, the Company shall have no further obligation
to the Executive under this Agreement.


(d) Termination Without Cause. If the Company voluntarily terminates the
Executive's employment with the Company pursuant to Paragraph 4(d) of this
Agreement, the Company shall until the earlier of the six month anniversary of
the termination of employment or the commencement of Executive’s employment at a
successor employer, pay the Executive an amount equal to six months of the
Executive's Annual Salary at the highest rate in effect during the period of the
Executive's employment, payable in six equal monthly installments. Additionally,
until the earlier of the six month anniversary of the termination of employment,
or the commencement of the provision of health benefits to the Executive by a
successor employer, the Company will pay the Executive’s COBRA premiums for the
same health insurance coverage as immediately before the date of the
termination. Thereafter, the Executive acknowledges that the Company shall have
no further obligation to the Executive under this Agreement.  Notwithstanding
the foregoing, the Company shall only be obligated to make the payments set
forth in this section after the Executive delivers to the Company an executed
Release and Severance Agreement, which shall be substantially in the form of
Employer’s standard Release and Severance Agreement for all employees (a copy of
the current form of release is attached hereto) subject to any changes as
required under applicable law to give effect to its intent and purpose; and
after delivery to the Company of a resignation from all offices, directorships
and fiduciary positions with the Company, its affiliates and employee benefit
plans.


(e)  Intentionally Left Blank.


(f) Acquisition or Sale of Company. If a third party described in Paragraph 5(g)
of this Agreement terminates the Executive due to "an acquisition or sale of the
Company", as described in Paragraph 5(g) below, the Company shall pay the
Executive an amount equal to six months of Executive's Annual Base Salary at the
rate in effect at the date of termination of the Executive's employment during
the period of the Executive's employment, payable in six equal monthly
installments. Until the earlier of the six month anniversary of the termination
of employment, or the commencement of the provision of health benefits to the
Executive by a successor employer, the Company will pay the Executive’s COBRA
premiums for the same health insurance coverage as immediately before the date
of the termination. Thereafter, the Executive acknowledges that the Company
shall have no further obligation to the Executive under this
Agreement.  Notwithstanding the foregoing, the Company shall only be obligated
to make the payments set forth in this section after the Executive delivers to
the Company an executed Release and Severance Agreement, which shall be
substantially in the form of Employer’s standard Release and Severance Agreement
for all employees, with such changes therein or additions thereto as needed
under then applicable law to give effect to its intent and purpose; and after
delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans.

 
 

--------------------------------------------------------------------------------

 

(g) Definition. For purposes hereof, "an acquisition or sale of the Company" to
or by "a third party" shall mean the occurrence of any transaction or series of
transactions which within a six (6) month period result in (i) greater than
fifty percent (50%) of the then outstanding shares of Common Stock of the
Company (for cash, property including, without limitation, stock in any
corporation or other third party legal entity, indebtedness or any combination
thereof) have been redeemed by the Company or purchased by a third party not
previously affiliated with the Company, or exchanged for shares in any other
corporation or other third party legal entity not previously affiliated with the
Company, or any combination of such redemption, purchase or exchange, (ii)
greater than fifty percent (50%) in book value of the Company's gross assets are
acquired by a third party not previously affiliated with the Company (for cash,
property including, without limitation, stock in any corporation whether or not
unaffiliated with the Company, indebtedness of any person or any combination
thereof), or (iii) the Company is merged or consolidated with another private or
public corporation or other third party legal entity and the former holders of
shares of Common Stock of the Company own less than 25% of the voting power of
the acquiring, resulting or surviving corporation or other third party legal
entity. For the purposes hereof a director or officer of the Company shall be
considered "affiliated with the Company."


(h) Termination Without Cause.  If the Employee voluntarily resigns his
employment with the Company pursuant to Paragraph 4(d) of this Agreement, the
Company shall pay the Executive  during the ninety (90) day notice period (if
the Executive remains employed during such period) an amount equal to three (3)
months of the Executive's Annual Base Salary at highest rate in effect during
the period of the Executive's employment, in accordance with the Company’s
normal payroll practices, and shall provide health insurance for such
three-month period (if the Executive remains employed during such period). After
the last of such payments or after the Executive’s employment ends, the
Executive acknowledges that the Company shall have no further obligation to the
Executive under this Agreement.




6. Confidentiality and Restrictive Covenants.


(a) The Executive acknowledges that:


(i) the business in which the Company is engaged is intensely competitive and
his employment by the Company will require that he have continual access to and
knowledge of confidential information of the Company, including, but not limited
to, the nature and scope of its products, the object and source code offered,
marketed or under development by the Company or under consideration by the
Company for development, acquisition, or marketing by the Company and the
documentation prepared or to be prepared for use by the Company (and the phrase
"by the Company" shall include other vendors, licensees or and resellers and
value-added resellers of the Company's products or proposed product) and the
Company's plans for creation, acquisition, improvement or disposition of
products or software, expansion plans, financial status and plans, products,
improvements, formulas, designs or styles, method of distribution, lists of
remarketing and value-added and other resellers customer lists and contact
lists, product development plans, rules and regulations, personnel information
and trade secrets of the Company, all of which are of vital importance to the
success of the Company's business, provided that Confidential Information will
not include information which has become publicly known otherwise than through a
breach by Executive of the provisions of this Agreement (collectively,
"Confidential Information");


(ii)  the direct or indirect disclosure of any Confidential Information would
place the Company at a serious competitive disadvantage and would do serious
damage, financial and otherwise, to the Company's business;


(iii)  by his training, experience and expertise, the Executive's services to
the Company will be special and unique; and


(iv)  if the Executive leaves the Company's employ to work for a competitive
business, in any capacity, it would cause the Company irreparable harm.


(b)  Covenant Against Disclosure. The Executive therefore covenants and agrees
that all Confidential Information relating to the business products and services
of the Company, any subsidiary, affiliate, seller or reseller, value-added
vendor or customer shall be and remain the sole property and confidential
business information of the Company, free of any rights of the Executive. The
Executive further agrees not to make any use of the confidential information
except in the performance of his duties hereunder and not to disclose the
information to third parties, without the prior written consent of the Company.
The obligations of the Executive under this Paragraph 6 shall survive any
termination of this Agreement. The Executive agrees that, upon any termination
of his employment with the Company, all Confidential Information in his
possession, directly or indirectly, that is in written or other tangible or
readable form (together with all duplicates thereof) will forthwith be returned
to the Company and will not be retained by the Executive or furnished to any
third party, either by sample, facsimile, film, audio or video cassette,
electronic data, verbal communication or any other means of communication.


(c)  Non-competition. The Executive agrees that, during the Term of Employment
and for a period of twelve months following the date of termination of the
Executive's employment with the Company,  the Executive will not own,
manage,  or be connected as an officer, employee or director with, or aid or
assist anyone else in the conduct of, any entity or business which competes with
any business conducted by the Company or any of its subsidiaries or affiliates,
in the United States, Canada and the UK and any other area where such business
is being conducted on the date the Executive's employment is terminated
hereunder. Notwithstanding the foregoing the Executive's ownership of securities
of a public company engaged in competition with the Company not in excess of
five (5%) percent of any class of such securities shall not be considered a
breach of the covenants set forth in this Paragraph 6.

 
 

--------------------------------------------------------------------------------

 

(d)  Further Covenant. Until the date which is one (1) year after the date of
the termination of the Executive's employment hereunder for any reason, the
Executive will not, directly or indirectly, take any of the following actions,
and, to the extent the Executive owns, manages, operates, controls, is employed
by or participates in the ownership, management, operation or control of, or is
connected in any manner with, any business of the type and character engaged in
and competitive with that conducted by the Company or any of its subsidiaries or
affiliates during the period of the Executive's employment, the Executive
will  not encourage or participate in any of the following actions on behalf of
such business:


(i) persuade or attempt to persuade any customer of the Company or any seller,
reseller or value-added vendor of the Company or of its products to cease doing
business with the Company or any of its subsidiaries or affiliates, or to reduce
the amount of business it does with the Company or any of its subsidiaries or
affiliates;


(ii) solicit for himself or any entity the business of (A) any customer of the
Company or any of its subsidiaries or affiliates, or (B) any seller, reseller
or-value-added vendor of the Company, or of its products, or (C) solicit any
business from a customer which was a customer of the Company or any of its
subsidiaries or affiliates within twelve months prior to the termination of the
Executive's employment; and


(iii) persuade or attempt to persuade any employee of the Company or any of
its subsidiaries or affiliates or any individual who was an employee of the
Company or any of its subsidiaries or affiliates, at any time during the
six-month period prior to the Executive's termination of employment, to leave
the employ of the Company or any of its subsidiaries or affiliates.


7. Intellectual Property. The Executive hereby agrees that any and all (i)
software, object code, source code, and documentation, (ii) any improvements,
inventions, discoveries, formulae, processes, methods, know-how, confidential
data, patents, trade secrets, (iii) Food and Drug Administrative ("FDA")
applications seeking approval by the FDA, information contained in the Forms
510(k) of the FDA and approvals from FDA, and (iv) other proprietary information
made, developed or created by the Executive (whether at the request or
suggestion of the Company or otherwise, whether alone or in conjunction with
others, and whether during regular working hours of work or otherwise) during
the period of his employment with the Company, which may be directly or
indirectly useful in, or relate to, the business being carried out by the
Company or any of its subsidiaries or affiliates, shall be promptly and fully
disclosed by the Executive to the Board of Directors and shall be the Company's
exclusive property as against the Executive, and the Executive shall promptly
deliver to the Board of Directors of the Company all papers, drawings, models,
data and other material relating to any invention made, developed or created by
him as aforesaid.


The Executive shall, upon the Company's request and without any payment
therefor, execute any documents necessary or advisable in the opinion of the
Company's counsel to direct issuance of patents, copyrights and FDA applications
or approvals of the Company with respect to such inventions or work product or
improvements or enhancements as are to be the Company's exclusive property as
against the Executive under this Paragraph 7 or to vest in the Company title to
such inventions as against the Executive, the expense of securing any such
patent or copyright, to be borne by the Company.


8. Breach by Employee. Both parties recognize that the services to be rendered
under this Agreement by the Executive are special, unique and extraordinary in
character, and that in the event of a breach by Employee of the terms and
conditions of the Agreement to be performed by him, then the Company shall be
entitled, if it so elects, to institute and prosecute proceedings in any court
of competent jurisdiction, either in law or in equity, to enforce the specific
performance thereof by the Executive. Without limiting the generality of the
foregoing, the parties acknowledge that a breach by the Executive of his
obligations under Paragraph 6 or 7 would cause the Company irreparable harm,
that no adequate remedy at law would be available in respect thereof and that
therefore the Company would be entitled to seek injunctive relief with respect
thereto.


9. Arbitration. Without precluding acting to obtain specific performance and/or
injunctive relief pursuant to Paragraph 8 above, in the event of any dispute
between the parties hereto arising out of or relating to this Agreement or the
employment relationship, including, without limitation, any statutory claims of
discrimination, between the Company and the Executive (except any dispute with
respect to Paragraphs 6 and 7 hereof), such dispute shall be settled by
arbitration in the City of Kansas City, State of Kansas, in accordance with the
National Rules for the Resolution of Employment Disputes then in effect of the
American Arbitration Association. The parties hereto agree that the arbitral
panel shall also be empowered to grant injunctive relief to a party, which may
be included in any award. Judgment upon the award rendered, including injunctive
relief, may be entered in any court having jurisdiction thereof. Notwithstanding
anything herein to the contrary, if any dispute arises between the parties under
Paragraphs 6 or 7, neither the Executive nor the Company shall be required to
arbitrate such dispute or claim, but each party shall have the right to
institute judicial proceedings in any court of competent jurisdiction with
respect to such dispute or claim. If such judicial proceedings are instituted,
the parties agree that such proceedings shall not be stayed or delayed pending
the outcome of any arbitration proceeding hereunder.

 
 

--------------------------------------------------------------------------------

 

10. Miscellaneous.


(a) Successors; Binding Agreement. This Agreement and the obligations of the
Company hereunder and all rights of the Executive hereunder shall inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns, provided, however, that the duties of
the Executive hereunder are personal to the Executive and may not be delegated
or assigned by him.


(b) Notice. All notices of termination and other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand, delivered by an express delivery (one day service),
delivered by telefax and confirmed by express mail or one day express delivery
service, or mailed by United States registered mail, return receipt requested,
addressed as follows:



 
If to the Company:
 
Mediware Information Systems, Inc.
 
11711 West 79th Street
 
Lenexa, KS  66214
     
If to the Executive:
 
Robert C. Weber
 
Mediware Information Systems, Inc.
11711 West 79th Street
Lenexa, KS 66214



or to such other address as either party may designate by notice to the other,
which notice shall be deemed to have been given upon receipt.


(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Kansas without regard to the conflict
of law rules thereof.


(d) Waivers. The waiver of either party hereto of any right hereunder or of any
failure to perform or breach by the other party hereto shall not be deemed a
waiver of any other right hereunder or of any other failure or breach by the
other party hereto, whether of the same or a similar nature or otherwise. No
waiver shall be deemed to have occurred unless set forth in writing executed by
or on behalf of the waiving party. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.


(e) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall otherwise remain in full force and effect.
Moreover, if any one or more of the provisions contained in this Agreement is
held to be excessively broad as to duration, scope or activity, such provisions
shall be construed by limiting and reducing them so as to be enforceable to the
maximum extent compatible with applicable law.


(f) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.


(g) Entire Agreement. This Agreement (including the applicable stock option and
restricted stock agreements) sets forth the entire agreement and understanding
of the parties in respect of the subject matter contained herein, and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of either party in respect of said subject matter.


(h) Headings Descriptive. The headings of the several paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any of this Agreement.


(i) Capacity. The Executive represents and warrants that he is not a party to
any agreement that would prohibit him from entering into this Agreement or
performing fully his obligations hereunder.


(j)  Indemnification.  The Executive, while serving as an officer and/or
director of the Company, shall have the benefits of the applicable
indemnification provisions set forth in the charter and By-laws of the Company
and of the applicable insurance protections set forth in the Company’s
applicable insurance policies.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.





 
EXECUTIVE:
MEDIWARE INFORMATION SYSTEMS, INC:
                             
By:
     
Robert C. Weber
Name:
T. KELLY MANN
     
Title:
EXECUTIVE OFFICER

 
 

--------------------------------------------------------------------------------